                                                                                                                    FILED
                                                                                                        3/19/2021 2:20 PM
1 CIT ESERVE                                                                                               FELICIA PITRE
        Case 3:21-cv-01029-X Document 1-1 Filed 05/06/21                 Page 1 of 41    PageID 5        DISTRICT CLERK
                                                                                                      DALLAS CO., TEXAS
JURY DEMAND                                                                                    Belinda Hernandez DEPUTY

                                               DC-21-03599
                                    CAUSE NO. ______________

      LADARRIUS HARRIS;                               §              IN THE DISTRICT COURT OF
                                                      §
               Plaintiff,                             §
                                                      §
      vs.                                             §                 DALLAS COUNTY, TEXAS
                                                      §
      MATILDE ROSQUETTE; AND                          §
      WERNER ENTERPRISES, INC.;                       §
                                                      §               191st
               Defendants.                            §               _ _ JUDICIAL DISTRICT

                                   PLAINTIFF'S ORIGINAL PETITION

                  Plaintiff Ladarrius Harris files Plaintiff's Original Petition complaining of

            Defendants Matilde Rosquette and Werner Enterprises, Inc.

                                    I. DISCOVERY CONTROL PLAN

                  Discovery is intended to be conducted under Level 3 pursuant to Rule 190

         of the TEXAS RULES OF CIVIL PROCEDURE.

                               II. RULE 47 PLEADING REQUIREMENTS

                  As required by Rule 47(b), Texas Rules of Civil Procedure, Plaintiff's

            counsel states that the damages sought are in an amount within the

            jurisdictional limits of this Court. As required by Rule 47(c), Texas Rules of Civil

            Procedure, Plaintiff's counsel states that Plaintiff seeks monetary relief of over

            $250,000 but not more than $1,000,000. The amount of monetary relief actually

            awarded, however, will ultimately be determined by a jury. Plaintiff also seeks

            pre-judgment and post-judgment interest at the highest legal rate.




         PLAINTIFF'S ORIGINAL PETITION- Page 1
                                                                                         EXHIBIT A
Case 3:21-cv-01029-X Document 1-1 Filed 05/06/21            Page 2 of 41 PageID 6



                                      Ill. PARTIES

       Plaintiff Ladarrius Harris is an individual resident of Grand Prairie, Dallas

County, Texas. His driver's license number is *****909.

       Defendant Matilde Rosquette is an individual resident of Glendora, Los

Angeles County, California and may be served with process at 11 07 Bradford

Drive, Glendora, California 917 40.

       Defendant Werner Enterprises, Inc. is a corporation doing business in

Dallas, Dallas County, Texas and may be served with process by serving its

registered agent John Vidaurri, at 8701 Peterbilt Avenue, Dallas, Texas 75241.

                          IV. JURISDICTION AND VENUE

       The Court has jurisdiction over the controversy because the damages are

within the jurisdictional limits of this Honorable Court.

       This Court has venue over the parties to this action since the incident

complained of herein occurred in Dallas County, Texas. Venue therefore is

proper in Dallas County, Texas pursuant to the TEXAS CIVIL PRACTICE & REMEDIES

CODE §15.002.

                                      V. FACTS

       This lawsuit arises out of a motor vehicle collision that occurred on or

about Saturday, January 9, 2021 at or near the 200 Block of IH-20 Westbound

within the city limits of Grand Prairie, Dallas County, Texas. Plaintiff Ladarrius

Harris was operating his vehicle westbound on IH-20 West in the right lane.

Defendant Matilde Rosquette was operating her 18-wheeler westbound on IH-20

West in the left lane. Defendant Matilde Rosquette made an unsafe lane change




PLAINTIFF'S ORIGINAL PETITION- Page 2
Case 3:21-cv-01029-X Document 1-1 Filed 05/06/21               Page 3 of 41 PageID 7



into Plaintiff's lane colliding hard with the driver's side of Plaintiff's vehicle. As a

result of the collision, Plaintiff was injured and continues to suffer injuries and

damages from this incident.

                              VI. CAUSES OF ACTION

A.      NEGLIGENCE- DEFENDANT MATILDE ROSQUETTE

       At the time of the motor vehicle collision, Defendant Matilde Rosquette

was operating her 18-wheeler negligently. Specifically, Defendant had a duty to

exercise ordinary care and operate her 18-wheeler reasonably and prudently.

Defendant breached that duty in one or more of the following respects:

       1.     Defendant failed to keep such proper lookout and attention to the
              roadway as a person or ordinary prudence would have kept under
              the same or similar circumstances;

       2.      Defendant changed lanes when unsafe to do so;

       3.      Defendant failed to drive in a single lane;

       4.     Defendant failed to keep an assured safe distance from Plaintiff's
              vehicle;

       5.      Defendant failed to timely apply the brakes of her 18-wheeler in
               order to avoid the collision in question; and

       6.      Defendant failed to operate her 18-wheeler at a safe speed.

B.     NEGLIGENT ENTRUSTMENT- DEFENDANT WERNER
       ENTERPRISES, INC.

       As an additional cause of action, Plaintiff would show that at the time and

on the occasion in question, Defendant Werner Enterprises, Inc. was the owner

of the vehicle driven by Defendant Matilde Rosquette. Defendant Werner

Enterprises, Inc. entrusted the vehicle to Defendant Matilde Rosquette.




PLAINTIFF'S ORIGINAL PETITION- Page 3
Case 3:21-cv-01029-X Document 1-1 Filed 05/06/21           Page 4 of 41 PageID 8



Defendant Matilde Rosquette was unlicensed, incompetent, and/or reckless and

Defendant Werner Enterprises, Inc. knew or should have known that Defendant

Matilde Rosquette was unlicensed, incompetent, and/or reckless. Defendant

Matilde Rosquette's negligence on the occasion in question proximately caused

the collision.

C.     NEGLIGENCE - DEFENDANT WERNER ENTERPRISES, INC.

       Defendant Werner Enterprises, Inc. failed to properly train and/or

supervise Defendant Matilde Rosquette in order to prevent such collision.

D.     GROSS NEGLIGENCE - DEFENDANT WERNER ENTERPRISES, INC.

       In addition to actual damages, Plaintiff seeks to recover exemplary or

punitive damages from Defendant Werner Enterprises, Inc., because

Defendant's conduct was of such character as to constitute gross negligence.

Defendant Werner Enterprises, Inc.'s actions in connection with the collision

involved an extreme degree of risk, considering the probability and magnitude of

the potential harm to Plaintiff and to other users of the public roadways.

Defendant Werner Enterprises, Inc. had actual, subjective knowledge of the risk

involved, but nevertheless acted in conscious indifference to the rights, safety,

and welfare of others, including the Plaintiff, when Defendant Werner

Enterprises, Inc. created and/or fostered an environment of profits above safety

for driver Defendant Matilde Rosquette, contributing to the cause of this collision.

       Each of the above and foregoing acts and omissions, singularly or in

combination, constituted the negligence that was the proximate cause of the

motor vehicle collision and consequently the injuries and damages of Plaintiff.




PLAINTIFF'S ORIGINAL PETITION- Page 4
Case 3:21-cv-01029-X Document 1-1 Filed 05/06/21             Page 5 of 41 PageID 9



                                   VII. DAMAGES

       As a proximate result of Defendants' negligence, Plaintiff suffered

extensive injuries and damages. As a result of Plaintiff's injuries, Plaintiff suffered

the following damages:

       a.     Medical expenses in the past and future;

       b.     Physical pain and suffering in the past and future;

       c.     Mental anguish in the past and future; and

       d.     Physical impairment in the past and future.

              VIII. INTENT TO USE DEFENDANTS' DOCUMENTS

       Plaintiff hereby gives notice of intent to utilize items produced in discovery

against the party producing same. The authenticity of such items is self-proven

perTRCP 193.7.

                                  IX. JURY TRIAL

       Plaintiff demands a trial by jury and includes the appropriate jury fees.

                               X. U.S. LIFE TABLES

       Notice is hereby given to the Defendants that Plaintiff intends to use the

U.S. Life Tables as prepared by the Department of Health and Human Services.

                                     XI. RELIEF

       WHEREFORE, PREMISES CONSIDERED, Plaintiff requests that

Defendants be cited to appear and answer herein, and that upon final hearing

thereof, Plaintiff recover judgment against Defendants for:

       1.     Plaintiff's past medical expenses, which are reasonable and
              customary for the medical care received by Plaintiff;




PLAINTIFF'S ORIGINAL PETITION- Page 5
Case 3:21-cv-01029-X Document 1-1 Filed 05/06/21           Page 6 of 41 PageID 10



      2.     Plaintiffs future medical expenses;

      3.     Plaintiffs physical pain and suffering in the past and future in an
             amount to be determined by the jury;

      4.     Plaintiffs mental anguish in the past and future in an amount to be
             determined by the jury;

      5.     Plaintiffs physical impairment in the past and future in an amount to
             be determined by the jury;

      6.     Interest on the judgment at the legal rate from the date of judgment;

      7.     Pre-judgment interest on Plaintiff's damages as allowed by law;

      8.    All costs of court; and

      9.     Such other and further relief to which Plaintiff may be justly entitled.


                                  Respectfully submitted,

                                  WITHERITE LAW GROUP, PLLC


                              BY: /s/ Rachel Hatten Adams
                                  RACHEL HATTEN ADAMS
                                  State Bar No. 24101883
                                  rachel. hatten@witheritelaw.com
                                  SHELLY GRECO
                                  State Bar No. 24008168
                                  shelly.greco@witheritelaw.com
                                  10440 N. Central Expressway
                                  Suite 400
                                  Dallas, TX 75231-2228
                                  214/378-6665
                                  214/378-6670 (fax)

                                  ATTORNEYS FOR PLAINTIFF




PLAINTIFF'S ORIGINAL PETITION- Page 6
Case 3:21-cv-01029-X Document 1-1 Filed 05/06/21                       Page 7 of 41 PageID 11




                                        FELICIA PITRE
                            DALLAS COUNTY DISTRICT CLERK

                                     NINA MOUNTIQUE
                                       CHIEF DEPUTY




                             CAUSE NO. DC-21-03599



                                 LADARRIUS HARRIS

                                              vs.

                           MATILDE ROSQUETTE, et al



                                 191st District Court




                     ENTER DEMAND FOR JURY
                  JURY FEE PAID BY: LADARRIUS HARRIS

                                   FEE PAID: $40.00




                 600 COMMERCE STREET DALLAS, TEXAS 75202 (214) 653-7261
                      FAX (214)653-7781 E-mail: Felicia.Pitre@dallascounty.org
                      Web site: http://www.dallascounty.org/distclerk/index.html
                          Case 3:21-cv-01029-X Document 1-1 Filed 05/06/21                             Page 8 of 41 PageID 12



FORM NO. 353-3 -CITATION                                                                                                              ESERVE
THE STATE OF TEXAS
                                                                                                                                    CITATION

To:     WERNER ENTERPRISES, INC.
        BY SERVING REGISTERED AGENT JOHN VIDAURRI                                                                                  DC-21-03599
        8701 PETERBILT AVE
        DALLAS TEXAS 75241
                                                                                                                              LADARRIUS HARRIS
GREETINGS:                                                                                                                            vs.
You have been sued. You may employ an attorney. If you or your attorney do not file a written answer with the               MATILDE ROSQUETTE, et al
clerk who issued this citation by 10 o'clock a.m. of the Monday next following the expiration of twenty days after
you were served this citation and petition, a default judgment may be taken against you. In addition to filing a
written answer with the clerk, you may be required to make initial disclosures to the other parties of this suit. These           ISSUED THIS
disclosures generally must be made no later than 30 days after you file your answer with the clerk. Find out more at         29th day of March, 2021
TexasLawHelp.org. Your answer should be addressed to the clerk of the 191st District Court at 600 Commerce
Street, Ste. 101, Dallas, Texas 75202.
                                                                                                                                  FELICIA PITRE
Said Plaintiff being LADARRIUS HARRIS                                                                                           Clerk District Courts,
                                                                                                                                Dallas County, Texas
Filed in said Court 19th day of March, 2021 against

MATILDE ROSQUETTE, ET AL                                                                                                  By: ANGELA CONEJO, Deputy
For Suit, said suit being numbered DC-21-03599, the nature of which demand is as follows:
Suit on MOTOR VEHICLE ACCIDENT etc. as shown on said petition, a copy of which                                               Attorney for Plaintiff
accompanies this citation. If this citation is not served, it shall be returned unexecuted.                                RACHEL HATTEN ADAMS
                                                                                                                             WITHERITE LAW GROUP PLLC
WITNESS: FELICIA PITRE, Clerk of the District Courts of Dallas, County Texas.                                                10440 N CENTRAL EXPY STE 440
                                                                                                                               DALLAS TEXAS 75231-2228
Given under my hand and the Seal of said Court at office this 29th day of March, 2021.                                                 214-378-6665
                                                                                                                          rachel.hatten@witheritelaw .com
ATTEST: FELICIA PITRE, Clerk of the District Courts of Dallas, County, Texas


                                                   ~
                                                                                                                             DALLAS ~COUNTY
                           By                                                ,Deputy                                          SERVICE FEES
                                  ANGELA CON                                                                                     OT PAID
                             Case 3:21-cv-01029-X Document 1-1 Filed 05/06/21                                         Page 9 of 41 PageID 13



                                                                          OFFICER'S RETURN
Case No. : DC-21-03599

Court No .191 st District Court

Style: LADARRIUS HARRIS

vs.

MATILDE ROSQUETTE, et al

Came to hand on the                         day of _ _ _ _ _ _ _ _, 20_ _ _ _ , at                         o'clock _ _ _ _ .M. Executed at _ _ _ _ _ _ _ _ _ _ _ _ __

within the County of                                      at                o'clock          .M. on the                      day of____________________

20                     , by delivering to the within n a m e d - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -


each in person, a true copy of this Citation together with the accompanying copy of this pleading, having first endorsed on same date of delivery. The distance actually traveled by

me in serving such process was                  miles and my fees are as follows: To certify which witness my hand.

                                  For serving Citation          $_ _ _ __

                                  For mileage                   $ _ _ __                     of _ _ _ _ _ _ _ _ County,

                              For Notary                        $_ _ __                      By _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Deputy

                                                                  (Must be verified if served outside the State of Texas.)

Signed and sworn to by the said _ _ _ _ _ _ _ _ _ _ _ _ before me this                          day of __________,20 _ __

to certify which witness my hand and seal of office.


                                                                                             Notary Public                                   County
                         Case 3:21-cv-01029-X Document 1-1 Filed 05/06/21                             Page 10 of 41 PageID 14



FORM NO. 353-3 -CITATION                                                                                                              ESERVE
THE STATE OF TEXAS
                                                                                                                                    CITATION

To:     MATILDE ROSQUETTE
        1107 BRADFORD DRIVE                                                                                                        DC-21-03599
        GLENDORA CALIFORNIA 91740

GREETINGS:                                                                                                                    LADARRIUS HARRIS
You have been sued. You may employ an attorney. If you or your attorney do not file a written answer with the                         vs.
clerk who issued this citation by 10 o'clock a.m. of the Monday next following the expiration of twenty days after          MATILDE ROSQUETTE, et al
you were served this citation and petition, a default judgment may be taken against you. In addition to filing a
written answer with the clerk, you may be required to make initial disclosures to the other parties of this suit. These
disclosures generally must be made no later than 30 days after you file your answer with the clerk. Find out more at              ISSUED THIS
TexasLawHelp.org. Your answer should be addressed to the clerk of the 191st District Court at 600 Commerce                   29th day of March, 2021
Street, Ste. 101, Dallas, Texas 75202.

Said Plaintiff being LADARRIUS HARRIS                                                                                             FELICIA PITRE
                                                                                                                                Clerk District Courts,
Filed in said Court 19th day of March, 2021 against                                                                             Dallas County, Texas

MATILDE ROSQUETTE, ET AL
For Suit, said suit being numbered DC-21-03599, the nature of which demand is as follows:                                 By: ANGELA CONEJO, Deputy
Suit on MOTOR VEHICLE ACCIDENT etc. as shown on said petition, a copy of which
accompanies this citation. If this citation is not served, it shall be returned unexecuted.                                  Attorney for Plaintiff
                                                                                                                           RACHEL HATTEN ADAMS
WITNESS: FELICIA PITRE, Clerk of the District Courts of Dallas, County Texas.                                                WITHERITE LAW GROUP PLLC
Given under my hand and the Seal of said Court at office this 29th day of March, 2021.                                       10440 N CENTRAL EXPY STE 440
                                                                                                                               DALLAS TEXAS 75231-2228
                                                                                                                                       214-378-6665
ATTEST: FELICIA PITRE, Clerk of the District Courts of Dallas, County, Texas                                              rachel.hatten@witheritelaw .com


                           By
                                  ANGELA CON
                                                   ~                         ,Deputy
                                                                                                                             DALLAS ~COUNTY
                                                                                                                              SERVICE FEES
                                                                                                                                IN OTPAID
                             Case 3:21-cv-01029-X Document 1-1 Filed 05/06/21                                        Page 11 of 41 PageID 15



                                                                          OFFICER'S RETURN
Case No. : DC-21-03599

Court No .191 st District Court

Style: LADARRIUS HARRIS

vs.

MATILDE ROSQUETTE, et al

Came to hand on the                         day of _ _ _ _ _ _ _ _, 20_ _ _ _ , at                         o'clock _ _ _ _ .M. Executed at _ _ _ _ _ _ _ _ _ _ _ _ __

within the County of                                      at                o'clock          .M. on the                      day of____________________

20                     , by delivering to the within n a m e d - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -


each in person, a true copy of this Citation together with the accompanying copy of this pleading, having first endorsed on same date of delivery. The distance actually traveled by

me in serving such process was                  miles and my fees are as follows: To certify which witness my hand.

                                  For serving Citation          $_ _ _ __

                                  For mileage                   $ _ _ __                     of _ _ _ _ _ _ _ _ County,

                              For Notary                        $_ _ __                      By _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Deputy

                                                                  (Must be verified if served outside the State of Texas.)

Signed and sworn to by the said _ _ _ _ _ _ _ _ _ _ _ _ before me this                          day of __________,20 _ __

to certify which witness my hand and seal of office.


                                                                                             Notary Public                                   County
                                                                                                                 FILED
                                                                                                     4/21/2021 8:40AM
2 CIT ESERVE                                                                                            FELICIA PITRE
       Case 3:21-cv-01029-X Document 1-1 Filed 05/06/21              Page 12 of 41    PageID 16 DISTRICT CLERK
                                                                                                   DALLAS CO., TEXAS
                                                                                            Belinda Hernandez DEPUTY



                                       CAUSE NO. DC-21-03599

     LADARRIUS HARRIS;                              §              IN THE DISTRICT COURT OF
                                                    §
             Plaintiff,                             §
                                                    §
     vs.                                            §                DALLAS COUNTY, TEXAS
                                                    §
     MATILDE ROSQUETTE; AND                         §
     WERNER ENTERPRISES, INC.;                      §
                                                    §
             Defendants.                            §                 191 8 T JUDICIAL DISTRICT

                              PLAINTIFF'S FIRST AMENDED PETITION

                 Plaintiff Ladarrius Harris files Plaintiff's First Amended Petition complaining

        of Defendants Matilde Rosquette and Werner Enterprises, Inc.

                                   I. DISCOVERY CONTROL PLAN

                 Discovery is intended to be conducted under Level 3 pursuant to Rule 190

        of the TEXAS RULES OF CIVIL PROCEDURE.

                              II. RULE 47 PLEADING REQUIREMENTS

                 As required by Rule 47(b), Texas Rules of Civil Procedure, Plaintiff's

           counsel states that the damages sought are in an amount within the

           jurisdictional limits of this Court. As required by Rule 47(c), Texas Rules of Civil

           Procedure, Plaintiffs counsel states that Plaintiff seeks monetary relief of over

           $250,000 but not more than $1,000,000. The amount of monetary relief actually

           awarded, however, will ultimately be determined by a jury. Plaintiff also seeks

           pre-judgment and post-judgment interest at the highest legal rate.




        PLAINTIFF'S FIRST AMENDED PETITION- Page 1
Case 3:21-cv-01029-X Document 1-1 Filed 05/06/21             Page 13 of 41 PageID 17



                                       Ill. PARTIES

        Plaintiff Ladarrius Harris is an individual resident of Grand Prairie, Dallas

 County, Texas. His driver's license number is *****909.

        Defendant Matilde Rosquette is an individual resident of Glendora, Los

 Angeles County, California and may be served with process at 11 07 Bradford

 Drive, Glendora, California 917 40.

        Defendant Werner Enterprises, Inc. is a corporation doing business in

 Houston, Harris County, Texas and may be served with process by serving its

 registered agent Corporate Creations Network, at 5444 Westheimer Road #1 000,

 Houston, Texas 77056.

                           IV. JURISDICTION AND VENUE

        The Court has jurisdiction over the controversy because the damages are

 within the jurisdictional limits of this Honorable Court.

        This Court has venue over the parties to this action since the incident

 complained of herein occurred in Dallas County, Texas. Venue therefore is

 proper in Dallas County, Texas pursuant to the TEXAS CIVIL PRACTICE & REMEDIES

 CODE §15.002.

                                       V. FACTS

        This lawsuit arises out of a motor vehicle collision that occurred on or

 about Saturday, January 9, 2021 at or near the 200 Block of IH-20 Westbound

 within the city limits of Grand Prairie, Dallas County, Texas. Plaintiff Ladarrius

 Harris was operating his vehicle westbound on IH-20 West in the right lane.

 Defendant Matilde Rosquette was operating her 18-wheeler westbound on IH-20




 PLAINTIFF'S FIRST AMENDED PETITION- Page 2
Case 3:21-cv-01029-X Document 1-1 Filed 05/06/21              Page 14 of 41 PageID 18



 West in the left lane. Defendant Matilde Rosquette made an unsafe lane change

 into Plaintiffs lane colliding hard with the driver's side of Plaintiff's vehicle. As a

 result of the collision, Plaintiff was injured and continues to suffer injuries and

 damages from this incident.

                               VI. CAUSES OF ACTION

 A.      NEGLIGENCE- DEFENDANT MATILDE ROSQUETTE

        At the time of the motor vehicle collision, Defendant Matilde Rosquette

 was operating her 18-wheeler negligently. Specifically, Defendant had a duty to

 exercise ordinary care and operate her 18-wheeler reasonably and prudently.

 Defendant breached that duty in one or more of the following respects:

        1.     Defendant failed to keep such proper lookout and attention to the
               roadway as a person or ordinary prudence would have kept under
               the same or similar circumstances;

        2.     Defendant changed lanes when unsafe to do so;

        3.     Defendant failed to drive in a single lane;

        4.     Defendant failed to keep an assured safe distance from Plaintiff's
               vehicle;

        5.     Defendant failed to timely apply the brakes of her 18-wheeler in
               order to avoid the collision in question; and

        6.     Defendant failed to operate her 18-wheeler at a safe speed.

 B.     NEGLIGENT ENTRUSTMENT- DEFENDANT WERNER
        ENTERPRISES, INC.

        As an additional cause of action, Plaintiff would show that at the time and

 on the occasion in question, Defendant Werner Enterprises, Inc. was the owner

 of the vehicle driven by Defendant Matilde Rosquette. Defendant Werner




 PLAINTIFF'S FIRST AMENDED PETITION- Page 3
Case 3:21-cv-01029-X Document 1-1 Filed 05/06/21           Page 15 of 41 PageID 19



 Enterprises, Inc. entrusted the vehicle to Defendant Matilde Rosquette.

 Defendant Matilde Rosquette was unlicensed, incompetent, and/or reckless and

 Defendant Werner Enterprises, Inc. knew or should have known that Defendant

 Matilde Rosquette was unlicensed, incompetent, and/or reckless. Defendant

 Matilde Rosquette's negligence on the occasion in question proximately caused

 the collision.

 C.     NEGLIGENCE - DEFENDANT WERNER ENTERPRISES, INC.

        Defendant Werner Enterprises, Inc. failed to properly train and/or

 supervise Defendant Matilde Rosquette in order to prevent such collision.

 D.     GROSS NEGLIGENCE - DEFENDANT WERNER ENTERPRISES, INC.

        In addition to actual damages, Plaintiff seeks to recover exemplary or

 punitive damages from Defendant Werner Enterprises, Inc., because

 Defendant's conduct was of such character as to constitute gross negligence.

 Defendant Werner Enterprises, Inc.'s actions in connection with the collision

 involved an extreme degree of risk, considering the probability and magnitude of

 the potential harm to Plaintiff and to other users of the public roadways.

 Defendant Werner Enterprises, Inc. had actual, subjective knowledge of the risk

 involved, but nevertheless acted in conscious indifference to the rights, safety,

 and welfare of others, including the Plaintiff, when Defendant Werner

 Enterprises, Inc. created and/or fostered an environment of profits above safety

 for driver Defendant Matilde Rosquette, contributing to the cause of this collision.




 PLAINTIFF'S FIRST AMENDED PETITION- Page 4
Case 3:21-cv-01029-X Document 1-1 Filed 05/06/21             Page 16 of 41 PageID 20



        Each of the above and foregoing acts and omissions, singularly or in

 combination, constituted the negligence that was the proximate cause of the

 motor vehicle collision and consequently the injuries and damages of Plaintiff.

                                    VII. DAMAGES

        As a proximate result of Defendants' negligence, Plaintiff suffered

 extensive injuries and damages. As a result of Plaintiff's injuries, Plaintiff suffered

 the following damages:

        a.     Medical expenses in the past and future;

        b.     Physical pain and suffering in the past and future;

        c.     Mental anguish in the past and future; and

        d.     Physical impairment in the past and future.

               VIII. INTENT TO USE DEFENDANTS' DOCUMENTS

        Plaintiff hereby gives notice of intent to utilize items produced in discovery

 against the party producing same. The authenticity of such items is self-proven

 perTRCP 193.7.

                                   IX. JURY TRIAL

        Plaintiff demands a trial by jury and includes the appropriate jury fees.

                                X. U.S. LIFE TABLES

        Notice is hereby given to the Defendants that Plaintiff intends to use the

 U.S. Life Tables as prepared by the Department of Health and Human Services.




 PLAINTIFF'S FIRST AMENDED PETITION- Page 5
Case 3:21-cv-01029-X Document 1-1 Filed 05/06/21           Page 17 of 41 PageID 21



                                    XI. RELIEF

       WHEREFORE, PREMISES CONSIDERED, Plaintiff requests that

 Defendants be cited to appear and answer herein, and that upon final hearing

 thereof, Plaintiff recover judgment against Defendants for:

        1.    Plaintiffs past medical expenses, which are reasonable and
              customary for the medical care received by Plaintiff;

       2.     Plaintiffs future medical expenses;

        3.    Plaintiffs physical pain and suffering in the past and future in an
              amount to be determined by the jury;

       4.     Plaintiffs mental anguish in the past and future in an amount to be
              determined by the jury;

        5.    Plaintiffs physical impairment in the past and future in an amount to
              be determined by the jury;

       6.      Interest on the judgment at the legal rate from the date of judgment;

       7.     Pre-judgment interest on Plaintiff's damages as allowed by law;

        8.    All costs of court; and

        9.    Such other and further relief to which Plaintiff may be justly entitled.




 PLAINTIFF'S FIRST AMENDED PETITION- Page 6
Case 3:21-cv-01029-X Document 1-1 Filed 05/06/21     Page 18 of 41 PageID 22



                                Respectfully submitted,

                                WITHERITE LAW GROUP, PLLC


                            BY: /s/ Rachel Hatten Adams
                                RACHEL HATTEN ADAMS
                                State Bar No. 241 01883
                                rachel.hatten@witheritelaw.com
                                SHELLY GRECO
                                State Bar No. 24008168
                                shelly.greco@witheritelaw.com
                                10440 N. Central Expressway
                                Suite 400
                                Dallas, TX 75231-2228
                                214/378-6665
                                214/378-6670 (fax)

                                ATTORNEYS FOR PLAINTIFF




 PLAINTIFF'S FIRST AMENDED PETITION- Page 7
       Case 3:21-cv-01029-X Document 1-1 Filed 05/06/21                 Page 19 of 41 PageID 23
                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Caitlin Christiansen on behalf of Rachel Hatten
Bar No. 24101883
caitlin.christiansen@witheritelaw.com
Envelope ID: 52663793
Status as of 4/22/2021 3:31 PM CST

Case Contacts

Name             BarN umber   Email                               Timestam pSu bmitted   Status

Robyn Caldwell                robyn .caldwell@witheritelaw .com   4/21/2021 8:40:02 AM   SENT

Rachel Hatten                 rachel. hatten@witheritelaw .com    4/21/2021 8:40:02 AM   SENT
                         Case 3:21-cv-01029-X Document 1-1 Filed 05/06/21                             Page 20 of 41 PageID 24



FORM NO. 353-3 -CITATION                                                                                                             ESERVE
THE STATE OF TEXAS
                                                                                                                                    CITATION


To:     WERNER ENTERPRISES, INC.                                                                                                   DC-21-03599
        BY SERVING ITS REGISTERED AGENT, CORPORATE CREATIONS NETWORK
        5444 WESTHEIMER ROAD #1000
        HOUSTON TEXAS 77056                                                                                                   LADARRIUS HARRIS
                                                                                                                                      vs.
GREETINGS:                                                                                                                  MATILDE ROSQUETTE, et al
You have been sued. You may employ an attorney. If you or your attorney do not file a written answer with the
clerk who issued this citation by 10 o'clock a.m. of the Monday next following the expiration of twenty days after
you were served this citation and PLAINTIFF'S FIRST AMENDED PETITION, a default judgment may be                                   ISSUED THIS
taken against you. In addition to filing a written answer with the clerk, you may be required to make initial                 23rd day of April, 2021
disclosures to the other parties of this suit. These disclosures generally must be made no later than 30 days after you
file your answer with the clerk. Find out more at TexasLawHelp.org. Your answer should be addressed to the clerk
of the 191st District Court at 600 Commerce Street, Ste. 101, Dallas, Texas 75202.
                                                                                                                                 FELICIA PITRE
Said Plaintiff being LADARRIUS HARRIS                                                                                          Clerk District Courts,
                                                                                                                               Dallas County, Texas
Filed in said Court 21st day of April, 2021 against

MATILDE ROSQUETTE, ET AL                                                                                                  By: ANGELA CONEJO, Deputy
For Suit, said suit being numbered DC-21-03599, the nature of which demand is as follows:
Suit on MOTOR VEHICLE ACCIDENT etc. as shown on said petition, a copy of which accompanies                                   Attorney for Plaintiff
this citation. If this citation is not served, it shall be returned unexecuted.                                            RACHEL HATTEN ADAMS
                                                                                                                            WITHERITE LAW GROUP PLLC
                                                                                                                           10440 N CENTRAL EXPY., STE 440
WITNESS: FELICIA PITRE, Clerk of the District Courts of Dallas, County Texas.                                                 DALLAS TEXAS 75231-2228
Given under my hand and the Seal of said Court at office this 23rd day of April, 2021.                                               214-378-6665
                                                                                                                          rachel.hatten@witheritelaw .com
ATTEST: FELICIA PITRE, Clerk of the District Courts of Dallas, County, Texas
                                                                                                                              DALLAS C.QUNTY
                           By
                                  ANGELA CONRT
                                                   ~                         ,Deputy
                                                                                                                               SERVICE FEES
                                                                                                                                 NOT PAID
                            Case 3:21-cv-01029-X Document 1-1 Filed 05/06/21                                          Page 21 of 41 PageID 25



                                                                           OFFICER'S RETURN
Case No. : DC-21-03599

Court No.191 st District Court

Style: LADARRIUS HARRIS

vs.

MATILDE ROSQUETTE, et al

Came to hand on the                        day of _ _ _ _ _ _ _ _, 20 _ _ _ _ , at                          o'clock _ _ _ _.M. Executed at _ _ _ _ _ _ _ _ _ _ _ _ __

within the County of                                     at                  o'clock          .M. on the                      day of____________________

20                     , by delivering to the within n a m e d - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -


each in person, a true copy of this Citation together with the accompanying copy of this pleading, having first endorsed on same date of delivery. The distance actually traveled by

me in serving such process was                 miles and my fees are as follows: To certify which witness my hand.

                                 For serving Citation          $_ _ _ __

                                 For mileage                   $                              of                          County,

                              For Notary                       $                              By _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Deputy

                                                                   (Must be verified if served outside the State of Texas.)

Signed and sworn to by the said _ _ _ _ _ _ _ _ _ _ _ _ before me this                             day of __________,20 _ __

to certify which witness my hand and seal of office.


                                                                                              Notary Public                                  County
                         Case 3:21-cv-01029-X Document 1-1 Filed 05/06/21                             Page 22 of 41 PageID 26



FORM NO. 353-3 -CITATION                                                                                                             ESERVE
THE STATE OF TEXAS
                                                                                                                                    CITATION


To:     MATILDE ROSQUETTE                                                                                                          DC-21-03599
        1107 BRADFORD DRIVE
        GLENDORA CALIFORNIA 91740
                                                                                                                              LADARRIUS HARRIS
GREETINGS:                                                                                                                            vs.
You have been sued. You may employ an attorney. If you or your attorney do not file a written answer with the               MATILDE ROSQUETTE, et al
clerk who issued this citation by 10 o'clock a.m. of the Monday next following the expiration of twenty days after
you were served this citation and PLAINTIFF'S FIRST AMENDED PETITION, a default judgment may be
taken against you. In addition to filing a written answer with the clerk, you may be required to make initial                     ISSUED THIS
disclosures to the other parties of this suit. These disclosures generally must be made no later than 30 days after you
                                                                                                                              23rd day of April, 2021
file your answer with the clerk. Find out more at TexasLawHelp.org. Your answer should be addressed to the clerk
of the 191st District Court at 600 Commerce Street, Ste. 101, Dallas, Texas 75202.

Said Plaintiff being LADARRIUS HARRIS                                                                                            FELICIA PITRE
                                                                                                                               Clerk District Courts,
Filed in said Court 21st day of April, 2021 against                                                                            Dallas County, Texas

MATILDE ROSQUETTE, ET AL
For Suit, said suit being numbered DC-21-03599, the nature of which demand is as follows:                                 By: ANGELA CONEJO, Deputy
Suit on MOTOR VEHICLE ACCIDENT etc. as shown on said petition, a copy of which accompanies
this citation. If this citation is not served, it shall be returned unexecuted.                                              Attorney for Plaintiff
                                                                                                                           RACHEL HATTEN ADAMS
                                                                                                                            WITHERITE LAW GROUP PLLC
WITNESS: FELICIA PITRE, Clerk of the District Courts of Dallas, County Texas.                                              10440 N CENTRAL EXPY., STE 440
Given under my hand and the Seal of said Court at office this 23rd day of April, 2021.                                        DALLAS TEXAS 75231-2228
                                                                                                                                     214-378-6665
ATTEST: FELICIA PITRE, Clerk of the District Courts of Dallas, County, Texas                                              rachel.hatten@witheritelaw .com



                           By     ANGELA CONRJ     ~                         , Deputy
                                                                                                                              DALLAS C.QUNTY
                                                                                                                               SER.V ICE FEES
                                                                                                                                 NOT P ID
                            Case 3:21-cv-01029-X Document 1-1 Filed 05/06/21                                          Page 23 of 41 PageID 27



                                                                           OFFICER'S RETURN
Case No. : DC-21-03599

Court No.191 st District Court

Style: LADARRIUS HARRIS

vs.

MATILDE ROSQUETTE, et al

Came to hand on the                        day of _ _ _ _ _ _ _ _, 20 _ _ _ _ , at                          o'clock _ _ _ _.M. Executed at _ _ _ _ _ _ _ _ _ _ _ _ __

within the County of                                     at                  o'clock          .M. on the                      day of____________________

20                     , by delivering to the within n a m e d - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -


each in person, a true copy of this Citation together with the accompanying copy of this pleading, having first endorsed on same date of delivery. The distance actually traveled by

me in serving such process was                 miles and my fees are as follows: To certify which witness my hand.

                                 For serving Citation          $_ _ _ __

                                 For mileage                   $                              of                          County,

                              For Notary                       $                              By _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Deputy

                                                                   (Must be verified if served outside the State of Texas.)

Signed and sworn to by the said _ _ _ _ _ _ _ _ _ _ _ _ before me this                             day of __________,20 _ __

to certify which witness my hand and seal of office.


                                                                                              Notary Public                                  County
                      Case 3:21-cv-01029-X Document 1-1 Filed 05/06/21
                                                                                                                       Ros~~fft;
                                                                                                                          Page 24 of 41 PageID 28 6
                                                                                                                                       fYlccf ;- td
           CORPORATE CREATIONS'
                                                                                                                       1D~tb70¢t3
               Reg:stered Agent • Director· Incorporation
Corporate Creations Network Inc.
801 US Highway 1 North Palm Beach, FL 33408

                   Werner Enterprises, Inc.
                   Sandy Wagner
                                                                                                                        1---q~ lrl                  04/30/2021


                                                                                                                       v~
                   Werner Enterprises


                                                                                                                                             mt-
                   14507 Frontier Road
                   Omaha NE 68138
                                                                                                                       AA-
SERVICE OF PROCESS NOTICE
The following is a courtesy summary of the enclosed document(s). ALL information should be verified by you.                                                          ltem:2021-113
Note: Any questions regarding the substance of the matter described below, including the status or how to respond, should be
directed to the contact set forth in line 12 below or to the court or government agency where the matter is being heard. IMPORTANT:
All changes or updates to the SOP contact individuals or their contact information must be submitted in writing to
SOPcontact@corpcreations.com. Any changes will become effective upon written confirmation of Corporate Creations.


 1.                           Entity Served:            Werner Enterprises, Inc.

 2.                          Tille of Action:           Ladarrius Harris vs. Matile Rosquette; and Werner Enterprises, Inc.

 3.                 Document(s) Served:                 Citation
                                                        Automated Certificate of eService
                                                        Plaintiff's First Amended Petition

 4.                           CourVAgency:              Dallas County 191st Judicial District Court

 5.                            State Served:            Texas

 6.                           Case Number:              DC-21-03599

 7.                                Case Type:           Negligence

 8.                     Method of Service:              Hand Delivered

 9.                          Date Received:             Thursday 04/29/2021
                                                                                   M
 10.                          Date to Client:            Friday 04130/2021

 11.         # Days When Answer Due:                     See Notes                             ~~.V.IJQ.tt Client is solely responsible lor verilying the accuracy ol the estimated Answer Due
                         Answer Due Date:                                                      Date. To avoid missinp a crucial deadline, we recommend immediately conlirming in writing
                                                                                               with opposing counse that the date of the service in their records matches the Date Received.

 12.                             Sor, Sender:            Rachel Hatten Adams
                (Name, City, State, and hone Number)
                                                         Dallas, TX
                                                         214-378-6665

  13.              Shipped To Client By:                 Email Only with PDF Link

 14.                     Tracking Number:

  15.                             Handled      By:       441

  16.                                     Notes:         Please note the answer is due by 1 O:OOam on the Monday next following the expiration of twenty (20) days
                                                         after service
 NOTE: This notice and the information above is provided for general informational purposes only and should not be considered a legal opinion. The client and their legal
 counsel are solely responsible for reviewing the service of process and verifying the accuracy of all information. At Corporate Creations, we take pride in developing systems
 that effectively manage risk so our clients feel comfortable with the reliability of our service. We always deliver service of process so our clients avoid the risk of a default
 judgment. As registered agent, our role is to receive and forward service of process. To decrease risk for our clients, it is not our role to determine the merits of whether service
 of process is valid and effective. It is the role of legal counsel to assess whether service of process is invalid or defective. Registered agent seruices are provided by Corporate
 Creations Network Inc.
                                                       801 US H1ghway 1 North Palm Beach, FL33408 Tel. {561) 694 8107 Fax. {561) 694 1639
                                                                                  www.CorporateCreations.com
                         Case 3:21-cv-01029-X Document 1-1 Filed 05/06/21                                    Page 25 of 41 PageID 29
                                                                                                                                                    tf/d-q(d-1
FORM NO. 353-3 - CITATION                                                                                                                           ESERVE
THE STATE OF TEXAS                                                                                                                                CITATION


To:      WERNER ENTERPRISES, INC.                                                                                                                DC-21-03599
         BY SERVING ITS REGISTERED AGENT, CORPORATE CREA TJONS NETWORK
         5444 WESTHEIMER ROAD #1000
         HOUSTON TEXAS 77056                                                                                                                  LADARRIUS HARRIS
                                                                                                                                                        VS.
GREETINGS:                                                                                                                                 MATILDE ROSQUETTE, et al
You have been sued. You may employ an attorney. If you or your attorney do not file a written answer with the
clerk who issued this citation by 10 o'clock a.m. of the Monday next following the expiration of twenty days after
you were served this citation and PLAINTIFF'S FIRST AMENDED PETITION. a default judgment may be                                                 ISSUED THIS
taken against you. In addition to filing a written answer with the clerk. you may be required to make initial                               23rd day of April, 2021
disclosures to the other parties of this suit. These disclosures generally must be made no later than 30 days after you
file your answer with the clerk. Find out more at TexasLawHelp.org. Your answer should be addressed to the clerk
oft he 191st District Court at 600 Commerce Street. Ste. 10 I, Dallas. Texas 75202.
                                                                                                                                                FELICIA PITRE
                                                                                                                                              Clerk District Courts.
Said Plaintiff being LADARRIUS HARRIS
                                                                                                                                              Dallas County. Texas
Filed in said Court 21st day or April, 2021 against
                                                                                                                                         By: ANGELA CONEJO. Deputy
MATILDE ROSQUETTE. ET AL
For Suit, said suit being numbered DC-21-03599, the nature of which demand is as follows:
                                                                                                                                            Attorney for Plaintiff
Suit on MOTOR VEHICLE ACCIDENT etc. as shown on said petition, a copy ofw hich accompanies
                                                                                                                                          RACHEL HATTEN ADAMS
this citation. If this citation is not served, it shall be returned unexecuted.                                                          WITHERITE LAW GROUP PLLC
                                                                                                                                         10440 N CENTRAL llXPY., STil440
WITNESS: FELICIA PITRE, Clerk of the District Courts of Dallas. County Texas.                                                               DALLAS TEXAS 75231-2228
Given under my hand and the Seal of said Court at office this 23rd day of April, 2021.                                                             214-378-6665
                                                                                                                                         rachel.hatten@witheritelaw.com
A TrEST: FELICIA PITRE, Clerk of the District Courts of Dallas. County. Texas
                                                                                                       "··~,,
                                                                                                    .........
                                                                                                ~~..\~!!.4t                                  DAII AS COUNTY
                           By
                                                    F::ci:-A_r_n_N~
                                --;A-;:l\1-;-;r.:::c,                        .• Deputy
                                                                                              ~ .......
                                                                                              ~~;·
                                                                                              -~·:
                                                                                                   \.
                                                                                                       ·-.r.\.
                                                                                                      ;···~\
                                                                                                 ..... ~ -
                                                                                              i~;.,;·.
                                                                                               ":"~~··.         I
                                                                                                                    .....
                                                                                                                            .•
                                                                                                                            ;,...
                                                                                                                            .!~.......
                                                                                                                            /~!
                                                                                                                                              SERVICE FEES
                                                                                                                                                  NOT PAID
                                                                                                1,-:.,r;;· .....      ,~""/
                                                                                                     ...._8"'"' "'
                            Case 3:21-cv-01029-X Document 1-1 Filed 05/06/21                                          Page 26 of 41 PageID 30



                                                                            OFFICER'S RETURN
Case No.: OC-21-03599

Court No.l91 st District Cuurt

Style: LADARRIUS HARRIS

 vs.

MATI!.DE ROSQIIETIE ct al

Came t<l hand on the .. _ _ _ _ _          day of                          . 20 _____. at                   o'clock            .M. Executed a t - - - - - - - - - - - - - - ·
within the County of                                    at                   o'clock           .M. on the                     day of___ _

20               ___ by delivering to the within n a m e d - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - __________


each in person, a true cop)· of this Citation together with the accompanying copy of this pleading, having first endorsed on :;arne date of delivery. 11le distance actually traveled by

me in serving such process was ______ miles and my           tees arc as f'OIIows:   To certify which witness my hand.

                                 For serving Citation           $_ _ __

                                 For mileage                    $ _ __                         of                        _County,

                              For Notary                        $_ __                          By ·---·                                           Deputy

                                                                  (Must be veri lied if served outside the State ofTexas.)

Signed and sworn to by thL: said _ _ _ _ _ _ _ _ _ _ _ belore me 01is ____ day of                                                   .20 _ _ _•

to certify which witness my hand and seal of office.


                                                                                               Notary Public                                     County
       Case 3:21-cv-01029-X Document 1-1 Filed 05/06/21                  Page 27 of 41 PageID 31
                             Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.




Envelope 10: 52801857
Status as of 4/26/2021 9:39AM CST

Case Contacts

Name            BarN umber   Email                             TlmestampSubmltted     Status

Rachel Hatten                rachel. hatten@witheritelaw.com   4/26/2021 9:38:34 AM   SENT
I vii l:.'>t:I'<:Vt:                                                                                          4/2112021 8:40 ~
                 Case 3:21-cv-01029-X Document 1-1 Filed 05/06/21            Page 28 of 41 PageID 32              FELICIA PITF
   .   '                                                                                                        DISTRICT CLEF
                                                                                                             DALLAS CO,, TEXJ
                                                                                                      Belinda Hernandez DEPu·


                                             CAUSE NO. DC-21-03599

           LADARRIUS HARRIS;                              §              IN THE DISTRICT COURT OF
                                                          §
                   Plaintiff,                             §
                                                          §
           vs.                                            §                DALLAS COUNTY, TEXAS
                                                          §
           MATILDE ROSQUETTE; AND                         §
           WERNER ENTERPRISES, INC.;                      §
                                                          §
                   Defendants.                            §                 191 81 JUDICIAL DISTRICT

                                   PLAINTIFF'S FIRST AMENDED PETITION

                       Plaintiff Ladarrius Harris files Plaintiff's First Amended Petition complaining

             of Defendants Matilde Rosquette and Werner Enterprises, Inc.

                                        I. DISCOVERY CONTROL PLAN

                       Discovery is intended to be conducted under Level3 pursuant to Rule 190

             of the TEXAS RULES OF CIVIL PROCEDURE.

                                    II. RULE 47 PLEADING REQUIREMENTS

                       As required by Rule 47(b), Texas Rules of Civil Procedure, Plaintiff's

                 counsel states that the damages sought are in an amount within the

                 jurisdictional limits of this Court. As required by Rule 47(c), Texas Rules of Civil

                 Procedure, Plaintiff's counsel states that Plaintiff seeks monetary relief of over

                 $250,000 but not more than $1,000,000. The amount of monetary relief actually

                 awarded, however, will ultimately be determined by a jury. Plaintiff also seeks

                 pre-judgment and post-judgment interest at the highest legal rate.




                 PLAINTIFF'S FIRST AMENDED PETITION- Page 1
     Case 3:21-cv-01029-X Document 1-1 Filed 05/06/21             Page 29 of 41 PageID 33
..

                                          Ill. PARTIES

            Plaintiff Ladarrius Harris is an individual resident of Grand Prairie, Dallas

     County, Texas. His driver's license number is *****909.

            Defendant Matilda Rosquette is an individual resident of Glendora, Los

     Angeles County, California and may be served with process at 11 07 Bradford

     Drive, Glendora, California 91740.

            Defendant Werner Enterprises, Inc. is a corporation doing business in

     Houston, Harris County, Texas and may be served with process by serving its

     registered agent Corporate Creations Network, at 5444 Westheimer Road #1 000,

     Houston, Texas 77056.

                               IV. JURISDICTION AND VENUE

            The Court has jurisdiction over the controversy because the damages are

     within the jurisdictional limits of this Honorable Court.

            This Court has venue over the parties to this action since the incident

     complained of herein occurred in Dallas County, Texas. Venue therefore is

     proper in Dallas County, Texas pursuant to the TEXAS CIVIL PRACTICE & REMEDIES

     CODE §15.002.

                                           V. FACTS

            This lawsuit arises out of a motor vehicle collision that occurred on or

     about Saturday, January 9, 2021 at or near the 200 Block of IH-20 Westbound

     within the city limits of Grand Prairie, Dallas County, Texas. Plaintiff Ladarrius

     Harris was operating his vehicle westbound on IH-20 West in the right lane.

     Defendant Matilda Rosquette was operating her 18-wheeler westbound on IH-20




     PLAINTIFF'S FIRST AMENDED PETITION - Page 2
Case 3:21-cv-01029-X Document 1-1 Filed 05/06/21               Page 30 of 41 PageID 34



West in the left lane. Defendant Matilda Rosquette made an unsafe lane change

into Plaintiff's lane colliding hard with the driver's side of Plaintiff's vehicle. As a

result of the collision, Plaintiff was injured and continues to suffer injuries and

damages from this incident.

                              VI. CAUSES OF ACTION

A.      NEGLIGENCE- DEFENDANT MATILDE ROSQUETTE

       At the time of the motor vehicle collision, Defendant Matilda Rosquette

was operating her 18-wheeler negligently. Specifically, Defendant had a duty to

exercise ordinary care and operate her 18-wheeler reasonably and prudently.

Defendant breached that duty in one or more of the following respects:

       1.      Defendant failed to keep such proper lookout and attention to the
               roadway as a person or ordinary prudence would have kept under
               the same or similar circumstances;

       2.      Defendant changed lanes when unsafe to do so;

       3.      Defendant failed to drive in a single lane;

       4.      Defendant failed to keep an assured safe distance from Plaintiff's
               vehicle;

       5.      Defendant failed to timely apply the brakes of her 18-wheeler in
               order to avoid the collision in question; and

       6.      Defendant failed to operate her 18-wheeler at a safe speed.

B.     NEGLIGENT ENTRUSTMENT - DEFENDANT WERNER
       ENTERPRISES, INC.

       As an additional cause of action, Plaintiff would show that at the time and

on the occasion in question, Defendant Werner Enterprises, Inc. was the owner

of the vehicle driven by Defendant Matilda Rosquette. Defendant Werner




PLAINTIFF'S FIRST AMENDED PETITION- Page 3
Case 3:21-cv-01029-X Document 1-1 Filed 05/06/21            Page 31 of 41 PageID 35



Enterprises, Inc. entrusted the vehicle to Defendant Matilda Rosquette.

Defendant Matilda Rosquette was unlicensed, incompetent, and/or reckless and

Defendant Werner Enterprises, Inc. knew or should have known that Defendant

Matilda Rosquette was unlicensed, incompetent, and/or reckless. Defendant

Matilda Rosquette's negligence on the occasion in question proximately caused

the collision.

C.     NEGLIGENCE -DEFENDANT WERNER ENTERPRISES, INC.

       Defendant Werner Enterprises, Inc. failed to properly train and/or

supervise Defendant Matilda Rosquette in order to prevent such collision.

D.     GROSS NEGLIGENCE- DEFENDANT WERNER ENTERPRISES, INC.

       In addition to actual damages, Plaintiff seeks to recover exemplary or

punitive damages from Defendant Werner Enterprises, Inc., because

Defendant's conduct was of such character as to constitute gross negligence.

Defendant Werner Enterprises, Inc.'s actions in connection with the collision

involved an extreme degree of risk, considering the probability and magnitude of

the potential harm to Plaintiff and to other users of the public roadways.

Defendant Werner Enterprises, Inc. had actual, subjective knowledge of the risk

involved, but nevertheless acted in conscious indifference to the rights, safety,

and welfare of others, including the Plaintiff, when Defendant Werner

Enterprises, Inc. created and/or fostered an environment of profits above safety

for driver Defendant Matilda Rosquette, contributing to the cause of this collision.




PLAINTIFF'S FIRST AMENDED PETITION - Page 4
Case 3:21-cv-01029-X Document 1-1 Filed 05/06/21             Page 32 of 41 PageID 36



       Each of the above and foregoing acts and omissions, singularly or in

combination, constituted the negligence that was the proximate cause of the

motor vehicle collision and consequently the injuries and damages of Plaintiff.

                                  VII. DAMAGES

       As a proximate result of Defendants' negligence, Plaintiff suffered

extensive injuries and damages. As a result of Plaintiffs injuries, Plaintiff suffered

the following damages:

       a.     Medical expenses in the past and future;

       b.     Physical pain and suffering in the past and future;

       c.     Mental anguish in the past and future; and

       d.     Physical impairment in the past and future.

              VIII. INTENT TO USE DEFENDANTS' DOCUMENTS

       Plaintiff hereby gives notice of intent to utilize items produced in discovery

against the party producing same. The authenticity of such items is self-proven

perTRCP 193.7.

                                  IX. JURY TRIAL

       Plaintiff demands a trial by jury and includes the appropriate jury fees.

                               X. U.S. LIFE TABLES

       Notice is hereby given to the Defendants that Plaintiff intends to use the

U.S. Life Tables as prepared by the Department of Health and Human Services.




PLAINTIFF'S FIRST AMENDED PETITION- Page 6
        Case 3:21-cv-01029-X Document 1-1 Filed 05/06/21              Page 33 of 41 PageID 37
'   .                                          .   .

                                           XI. RELIEF

              WHEREFORE, PREMISES CONSIDERED, Plaintiff requests that

        Defendants be cited to appear and answer herein, and that upon final hearing

        thereof, Plaintiff recover judgment against Defendants for:

               1.    Plaintiffs past medical expenses, which are reasonable and
                     customary for the medical care received by Plaintiff;

              2.     Plaintiffs future medical expenses;

              3.     Plaintiffs physical pain and suffering in the past and future in an
                     amount to be determined by the jury;

              4.     Plaintiffs mental anguish in the past and future in an amount to be
                     determined by the jury;

              5.     Plaintiffs physical impairment in the past and future in an amount to
                     be determined by the jury;

              6.      Interest on the judgment at the legal rate from the date of judgment;

              7.      Pre-judgment interest on Plaintiffs damages as allowed by law;

               8.    All costs of court; and

               9.    Such other and further relief to which Plaintiff may be justly entitled.




        PLAINTIFF'S FIRST AMENDED PETITION - Page 6
'   .   Case 3:21-cv-01029-X Document 1-1 Filed 05/06/21
                                          '   .
                                                                  Page 34 of 41 PageID 38



                                        Respectfully submitted,

                                        WITHERITE LAW GROUP, PLLC


                                    BY: lsi Rachel Hatten Adams
                                        RACHEL HATTEN ADAMS
                                        State Bar No. 24101883
                                        rachel. hatten@witheritelaw.com
                                        SHELLY GRECO
                                        State Bar No. 24008168
                                        shelly.greco@witheritelaw.com
                                        10440 N. Central Expressway
                                        Suite 400
                                        Dallas, TX 75231-2228
                                        214/378-6665
                                        214/378-6670 (fax)

                                        ATTORNEYS FOR PLAINTIFF




        PLAINTIFF'S FIRST AMENDED PETITION - Page 7
..     Case 3:21-cv-01029-X Document 1-1 Filed 05/06/21
                             Automated Certificate of eService
                                                                      Page 35 of 41 PageID 39


This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Caitlin Christiansen on behalf of Rachel Hatten
Bar No. 24101883
caitlin.christiansen@witheritelaw.com
Envelope ID: 52663793
Status as of 4/22/2021 3:31 PM CST

Case Contacts

Name             BarNumber   Email                            TimestampSubmitted     Status

Robyn Caldwell                robyn.caldwell@wilheritelaw.com 4/21/2021 8:40:02 AM   SENT
Rachel Hatten                rachel.hatten@witheritelaw.com   4/2112021 8 40:02 AM   SENT
Case 3:21-cv-01029-X Document 1-1 Filed 05/06/21   Page 36 of 41 PageID 40
                                                                         ..
                              . ..


                        APR 21 Z021
                                                                                                                FILED
                                                                                                     5/4/2021 1:06 PM
                                                                                                       FELICIA PITRE
  Case 3:21-cv-01029-X Document 1-1 Filed 05/06/21                  Page 37 of 41 PageID       41 DISTRICT CLERK
                                                                                                 DALLAS CO., TEXAS
                                                                                                Martin Reyes DEPUTY


WER.13590
                                   CAUSE NO. DC-21-03599

 LADARRIUS HARRIS;                                §       IN THE DISTRICT COURT OF
                                                  §
       Plaintiff,                                 §
                                                  §
 VS.                                              §           DALLAS COUNTY, TEXAS
                                                  §
 MATILDE ROSQUETTE; AND                           §
 WERNER ENTERPRISES, INC.;                        §
                                                  §
       Defendants.                                §           191st JUDICIAL DISTRICT


         DEFENDANT WERNER ENTERPRISES, INC.’S ORIGINAL ANSWER

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW WERNER ENTERPRISES, INC., one of the above named Defendants

in the above entitled and numbered cause, and files this its Original Answer, and for same would

respectfully show unto the Court as follows:

                                              I.
                                        GENERAL DENIAL

       1.      Defendant denies each and every, all and singular, the material allegations

contained within Plaintiff’s pleadings and demand strict proof thereof.

                                               II.
                                          JURY DEMAND

       2.      In accordance with Rule 216 of the Texas Rules of Civil Procedure, Defendant

demands a trial by jury. The jury fee was previously paid by the Plaintiffs.

                                           III.
                                  AFFIRMATIVE DEFENSES

       3.      Defendant affirmatively pleads that the jury should consider the comparative fault

or causative negligence of any other party, settling party, designated responsible third party and/or



DEFENDANT WERNER ENTERPRISES, INC.’S
ORIGINAL ANSWER                                                                              Page 1
  Case 3:21-cv-01029-X Document 1-1 Filed 05/06/21                   Page 38 of 41 PageID 42



non-party, for their actions or inactions as they relate to the events made the basis of this lawsuit

and Plaintiff’s claims and alleged damages.

       4.      Defendant specifically pleads the affirmative defense of contributory negligence

and allege that the damages sustained by Plaintiff, if any, were proximately caused in whole or in

part by the conduct of Plaintiff or by any other party, settling party, designated responsible third

party and/or non-party. Defendant asserts that it is entitled to a reduction of damages awarded to

the Plaintiff, if any, pursuant to the doctrines of contributory negligence and comparative

responsibility set forth in Chapter 33 of the Texas Civil Practice & Remedies Code.

       5.      Defendant affirmatively pleads that it is entitled to an offset and credit in the amount

of any settlements obtained by Plaintiff for the claims in this matter from any other parties.

       6.      Defendant would show that Plaintiff is limited to the recovery of medical expenses

that are both reasonable and necessary, and further that such recovery is limited to those medical

expenses actually “paid or incurred” pursuant to Texas Civil Practice & Remedies Code §41.0105.

       7.      Defendant would show that Plaintiff is limited in any attempt for the recovery of

lost earnings and/or earnings capacity pursuant to Texas Civil Practice & Remedies Code §18.091.

       8.      Defendant assert that any award to Plaintiff should not include pre-judgment

interest because any delay in the trial of the case has not been caused by Defendant. Accordingly,

an award of pre-judgment interest would be unreasonable and improper given the circumstances

of the case.

       9.      Defendant would show that any physical disability complained of by Plaintiff,

resulted from preexisting condition or disease and not aggravated or contributed to by complained

of accident.




DEFENDANT WERNER ENTERPRISES, INC.’S
ORIGINAL ANSWER                                                                                Page 2
  Case 3:21-cv-01029-X Document 1-1 Filed 05/06/21                  Page 39 of 41 PageID 43



                                       IV.
                    PUNITIVE AND STATUTORY DAMAGES AND FINES

       10.       Defendant affirmatively pleads that, under the provisions of the Texas Civil

Practice and Remedies Code, Plaintiff is barred from recovering punitive damages from this

Defendant. In the alternative, Defendant pleads the applicable statutes place a limitation or "cap"

on the punitive damages or statutory damages which Plaintiff seeks. Furthermore, in response to

all claims to punitive or statutory damages, Defendant affirmatively pleads the right to due process

and the prohibition against excessive fines and penalties under both the United States and Texas

Constitutions.

                                        V.
                     OBJECTION TO PLAINTIFF’S RULE 193.7 NOTICE

       11.       Defendant objects to Plaintiff’s Rule 193.7 Notice contained in Plaintiff’s

Amended Original Petition as premature and improper. Tex. R. Civ. P. 193.7 provides a producing

party ten (10) days from the date actual notice that a document will be used to object to the

authenticity of a document. Defendant has been provided with no actual notice of Plaintiff’s intent

to use any particular document, and thus has no ability to object to such document’s

authenticity. As discovery is just beginning in this matter, Defendant cannot conceive the scope

and or breadth of the documents which may be produced in this litigation, and therefore does not

waive its right to raise a good faith objection to the authenticity of a document or portion of a

document     which    may    nonetheless    be   responsive    to   Plaintiff’s   written   discovery

requests. Additionally, Defendant’s notice period to object to Plaintiff’s general notice expired

before the date its responsive pleading to the Original Petition is due.

                                               VI.
                                             PRAYER

       WHEREFORE, PREMISES CONSIDERED, Defendant WERNER ENTERPRISES,


DEFENDANT WERNER ENTERPRISES, INC.’S
ORIGINAL ANSWER                                                                               Page 3
  Case 3:21-cv-01029-X Document 1-1 Filed 05/06/21                 Page 40 of 41 PageID 44



INC. pray that the Plaintiff take nothing by this suit, that Defendant Werner Enterprises, Inc. goes

hence with its costs without delay, and for such other and further relief, both general and special,

at law and in equity, to which Defendant may show itself justly entitled.

                                              Respectfully submitted,

                                              FEE, SMITH, SHARP & VITULLO, L.L.P



                                              DANIEL M. KARP
                                              State Bar No. 24012937
                                              dkarp@feesmith.com
                                              MICAH B. CHAMBERS
                                              State Bar No. 24100552
                                              mchambers@feesmith.com
                                              Three Galleria Tower
                                              13155 Noel Road, Suite 1000
                                              Dallas, Texas 75240
                                              (972) 934-9100
                                              (972) 934-9200 [FAX]

                                              ATTORNEYS FOR DEFENDANT WERNER
                                              ENTERPRISES, INC.

                              CERTIFICATE OF SERVICE

       THIS WILL CERTIFY that a true and correct copy of the foregoing instrument has been served
upon all attorneys of record in this cause of action on the 4th day of May, 2021 as indicated below.

Via ECF
Rachel Hatten Adams
Shelly Greco
WITHERITE LAW GROUP, PLLC
10440 N. Central Expressway, Suite 400
Dallas, Texas 75231-2228
rachel.hatten@witheritelaw.com
shelly.greco@witheritelaw.com
214-378-6665 - office
Attorneys for Plaintiff




                                              DANIEL M. KARP

DEFENDANT WERNER ENTERPRISES, INC.’S
ORIGINAL ANSWER                                                                             Page 4
       Case 3:21-cv-01029-X Document 1-1 Filed 05/06/21           Page 41 of 41 PageID 45
                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Sheila Daniel on behalf of Dan Karp
Bar No. 24012937
sdaniel@feesmith.com
Envelope ID: 53091133
Status as of 5/5/2021 9:42 AM CST

Case Contacts

Name             BarNumber Email                            TimestampSubmitted Status

Rachel Hatten              rachel.hatten@witheritelaw.com   5/4/2021 1:06:59 PM   SENT

Robyn Caldwell             robyn.caldwell@witheritelaw.com 5/4/2021 1:06:59 PM    SENT
